PER CURIAM.
We affirm substantially for the reasons set forth by Judge Haines in his opinion in the trial court, 169 N.J.Super. 226 (Law Div.1979), except that our agreement with that opinion should not be deemed to reflect a unanimous agreement on our part with the expression of our brethren in Clay v. N. J. Special Joint Underwriting Ass’n, 160 N.J.Super. 188 (App.Div.1978). We need not undertake a reconsideration of the principles of Clay at this time since appellant’s decedent was not and, of course, now can never be in an occupational status because of his disability. The circumstances with which we deal are thus distinguishable and clearly beyond the coverage mandated by the statute or in the policy.